HAVERTY FURNITURE COMPANIES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

As Amended and Restated Effective January 1, 2009

 

Haverty Furniture Companies, Inc. ("Havertys") adopted the Haverty Furniture
Companies, Inc. Supplemental Executive Retirement Plan, effective January 1,
1996 (the “SERP”), to supplement the retirement pay of a select group of
management and highly compensated employees who might otherwise receive less
retirement pay due to Congressional limits. The SERP has been amended and/or
restated several times since its establishment, most recently effective January
1, 2003.

The SERP is now further amended and restated, effective January 1, 2009, as set
forth below, to comply with Internal Revenue Code Section 409A with respect to
benefits earned under the Plan, and to de-link the SERP from the Haverty
Furniture Companies, Inc. Retirement Plan.

ARTICLE I

DEFINITIONS

1.1

“Accrued Benefit” means a Participant’s annual benefit calculated as provided in
Appendix A without the Compensation Limitations applied and without excluding
the cash bonuses which the Participant elected to defer under Havertys’ Top Hat
Mutual Fund Option Plan in the year in which such cash bonuses would have been
paid.

1.2

“Actuarial Equivalent” means a form of benefit differing in time, period, or
manner of payment from a specific benefit provided under this SERP but having
the same value when computed using the “Applicable Mortality Table” and the
“Applicable Interest Rate” where:

 

(a)

The “Applicable Mortality Table” means the table prescribed by the Secretary of
the Treasury. Such table shall mean a mortality table, modified as appropriate
by the Secretary of the Treasury, based upon the mortality table specified for
the Plan Year under subparagraph (A) of Code Section 430(h)(3) (without
regarding to subparagraph (C) or (D) of such Section).

 

(b)

The “Applicable Interest Rate” means the adjusted first, second and third
segment rates applied under rules similar to the rules of Code Section
430(h)(2)(C) for the month before the date of the distribution or such other
time as the Secretary of the Treasury may prescribe by regulation.

Notwithstanding the above, if a benefit is distributed in a form other than a
nondecreasing annuity payable for a period not less than the life of a
Participant or, in the case of a Pre-Retirement Survivor Annuity, the life of
the surviving spouse, the interest rate used in determining the Actuarial
Equivalent of the portion of the excess/offset portion of the

 

 

 

 

1

 

 



 

--------------------------------------------------------------------------------

monthly retirement benefit pursuant to this Appendix A shall not be less than
the lesser of 7.5% or the “Applicable Interest Rate.”

In the event this Section is amended, the Actuarial Equivalent of a
Participant’s Hypothetical Retirement Benefit on or after the date of change
shall be determined (unless otherwise permitted by law or Regulation) as the
greater of (1) the Actuarial Equivalent of the Hypothetical Retirement Benefit
as of the date of change computed on the old basis, or (2) the Actuarial
Equivalent of the total Hypothetical Retirement Benefit computed on the new
basis.

1.3

"Affiliate" means Havertys and any other entity that is a member of the same
controlled group as defined in Code Sections 414(b), (c), (m) or (o).

1.4

“Beneficiary” means the person(or entity) designated by the Participant on his
or her Distribution Election Form (or other form designated by the Committee) to
receive the benefits (if any) which are payable under this SERP upon or after
the death of the Participant. If the Beneficiary does not predecease the
Participant, but dies prior to distribution of the death benefit, any benefit
payable under this SERP will be paid to the Beneficiary's estate.
Notwithstanding anything in this Section to the contrary, if a Participant has
designated the spouse as a Beneficiary, then a divorce decree or a legal
separation that relates to such spouse shall revoke the Participant's
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.

1.5

"Board" means the Board of Directors of Haverty Furniture Companies, Inc.

1.6

"Code" means the Internal Revenue Code of 1986, as amended, and any rules and
regulations issued thereunder.

1.7

"Committee" means the Employee Benefits Committee of the Board. The Committee
will have primary responsibility for administering the Plan under Article VI.

1.8

“Compensation Limitations” means the limitations described in Section 3.1 of
Appendix A, as adjusted by law.

1.9

“Distribution Election Form” means the form designated by the Committee for the
Participant to designate the timing and form of distribution of his or her SERP
Benefit, as modified from time to time in accordance with Article V.

1.10

“Distribution Event” means an event triggering distribution under this SERP, as
described in Article V.

1.11

“Early Retirement Age” means the date on which a Participant attains age 55 and
has completed at least 15 Years of Service (Early Retirement Age).

 

 

 

 

2

 

 



 

--------------------------------------------------------------------------------

1.12

“Early Retirement Date” means the first day of the month (prior to the Normal
Retirement Date) coinciding with or following the date the Participant attains
Early Retirement Age and Separates from Service. A Participant who Separates
from Service after satisfying the service requirement for the Early Retirement
Age and who thereafter reaches the age requirement contained herein shall be
considered to have attained his Early Retirement Date.

1.13

"Eligible Spouse" means the person to whom the Participant is legally married at
the time of the Participant's death.

1.14

"Employee" means a common law full-time employee of Havertys or any of its
Affiliates.

1.15

"Havertys" means Haverty Furniture Companies, Inc.

1.16

“Hour of Service” means (a) each hour for which an Employee is directly or
indirectly compensated or entitled to compensation by Havertys or its Affiliates
for the performance of duties (these hours will be credited to the Employee for
the computation period in which the duties are performed); (b) each hour for
which an Employee is directly or indirectly compensated or entitled to
compensation by Havertys or its Affiliates (irrespective of whether the
employment relationship has terminated) for reasons other than performance of
duties (such as vacation, holidays, sickness, jury duty, disability, lay-off,
military duty or leave of absence) during the applicable computation period
(these hours will be calculated and credited pursuant to Department of Labor
regulation 2530.200b-2 which is incorporated herein by reference); (c) each hour
for which back pay is awarded or agreed to by Havertys or its Affiliates without
regard to mitigation of damages (these hours will be credited to the Employee
for the computation period or periods to which the award or agreement pertains
rather than the computation period in which the award, agreement or payment is
made). The same Hours of Service shall not be credited both under (a) or (b), as
the case may be, and under (c).

Notwithstanding the above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.

For purposes of this Section, a payment shall be deemed to be made by or due
from Havertys or its Affiliates regardless of whether such payment is made by or
due from Havertys or its Affiliates directly, or indirectly through, among
others, a trust fund, or insurer, to which Havertys or its Affiliates
contributes or pays premiums and regardless

 

 

 

 

3

 

 



 

--------------------------------------------------------------------------------

of whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.

For purposes of this Section, Hours of Service will be credited for employment
with other Affiliates. The provisions of Department of Labor regulations
2530.200b-2(b) and (c) are incorporated herein by reference.

For purposes of this Section, Havertys and its Affiliates shall use the
equivalency of 190 hours per month with respect to calculating Hours of Service,
as permitted under DOL Reg. § 2530.200b-3(e)(1)(iv).

1.17

“Hypothetical Retirement Benefit” means a Participant’s hypothetical benefit
calculated as provided in Appendix A.

1.18

“Late Retirement Date” means the first day of the month coinciding with or next
following a Participant’s Separation from Service after having reached his
Normal Retirement Date.

1.19

“Normal Retirement Age” means a Participant’s 65th birthday, or his 5th
anniversary of joining the Retirement Plan, if later.

1.20

"Normal Retirement Date" means the first day of the month coinciding with or
next following the date the Participant attains Normal Retirement Age.

1.21

"Participant" means an Employee of Havertys who is one of a select group of
management and highly compensated employees, and who otherwise meets the
requirements of Article II of this Plan.

1.22

"Plan Year" means the calendar year.

1.23

“Pre-Retirement Survivor Annuity” is an immediate annuity form of payment for
the life of the surviving spouse of a Participant who dies prior to his benefit
commencement date, the payment under which must be equal to the amount which
would be payable as a survivor annuity under the joint and 50% survivor annuity
provisions of this SERP:

 

(a)

in the case of a Participant who dies after his Early Retirement Age, if such
Participant had retired with an immediate joint and 50% survivor annuity on the
day before the Participant’s date of death, or

 

(b)

in the case of a Participant who dies on or before his Early Retirement Age, if
such Participant had:

 

(i)

Separated from Service on the earlier of the actual time of separation or the
date of his death,

 

 

 

 

4

 

 



 

--------------------------------------------------------------------------------

 

(ii)

survived to his Early Retirement Age,

 

(iii)

retired with an immediate joint and 50% survivor annuity at the Early Retirement
Age based on his Accrued Benefit on his date of death, and

 

(iv)

died on the day after the day on which said Participant would have attained his
Early Retirement Age.

1.24

“Regulation” means the Income Tax Regulations as promulgated by the Secretary of
the Treasury or his delegate, and as amended from time to time.

1.25

"Retirement" means a Participant’s Separation from Service at, Early Retirement
Date, Normal Retirement Date, or Late Retirement Date under the terms of this
Plan.

1.26

“Retirement Date” means the date of a Participant’s Retirement.

1.27

“Retirement Plan” means the Haverty Furniture Companies, Inc. Retirement Plan,
as amended from time to time.

1.28

“Separation from Service” (or “Separates from Service”) means when a Participant
ceases to be an employee of Havertys or any of its Affiliates other than due to
death or disability. The occurrence of a Separation from Service is determined
by the Committee under the facts and circumstances and in accordance with Code
Section 409A, and the following special rules shall apply:

 

(a)

A Participant’s absence from work due to military leave, sick leave, or other
bona fide leave of absence (such as temporary employment by the government)
shall not constitute a Separation from Service if the period of such leave does
not exceed six months or such longer period as is provided either by statute or
by contract. If the period of leave exceeds six months and the Participant’s
right to reemployment (or reinstatement in the case of a Director) after such
extended leave is not provided either by statute or by contract, the Participant
shall be deemed to have incurred a Separation from Service on the first day
immediately following such six-month period.

 

(b)

A Participant not described under the preceding leave of absence provisions is
deemed to have incurred a Separation from Service if he or she provides services
to Havertys or an Affiliate at an annual rate that is less than 20% of the
services rendered, on average, during the immediately preceding three full
calendar years of employment (or the actual period of employment, if less than
three years) and the annual remuneration for such services is at least equal to
20% of the average annual remuneration earned, on average, during the
immediately preceding three full calendar years of employment (or the actual
period of employment, if less than three years).

 

 

 

 

5

 

 



 

--------------------------------------------------------------------------------

 

(c)

Where a Participant continues to provide services to Havertys or an Affiliate in
a capacity other than as an employee, a Separation from Service will not be
deemed to have occurred if the former employee is providing services at an
annual rate that is 50% or more of the services rendered, on average, during the
immediately preceding three full calendar years of employment (or the actual
period of employment, if less than three years) and the annual remuneration for
such services is 50% or more of the average annual remuneration earned during
the final three full calendar years of employment (or the actual period of
employment, if less than three years). For these purposes, the annual rate of
providing services is determined based upon the measurement used to determine
the service provider’s base compensation (e.g., amounts of time required to earn
a salary, hourly wages, or payments for specific projects).

1.29

"SERP" means the Haverty Furniture Companies, Inc. Supplemental Executive
Retirement Plan set forth in this document, as amended from time to time.

1.30

"SERP Benefit” means the Participant’s Accrued Benefit less his Hypothetical
Retirement Benefit, determined as provided in Article IV as of the date of
benefit commencement.

1.31

"Social Security Benefit" means the Primary Insurance Amount payable at age 65
or actual retirement, if later, to the Participant under the Federal Social
Security Act. Solely for purposes of determining the amount of benefits payable
from this SERP prior to Normal Retirement Date, the estimated Primary Insurance
Amount payable from Social Security at age 65 will be actuarially reduced (using
the early retirement reduction factors specified in Appendix A to the date of
Retirement hereunder).

1.32

“Specified Employee” shall mean a “key employee” (as defined in Code Section
416(i) without regard to Code Section 416(i)(5)) of Havertys or an Affiliate any
stock of which is actively traded on an established securities market or
otherwise, or as defined in Prop. Treas. Regulation 1.409A-1(i). The Committee
will identify Specified Employees. The determination of which Employees are
Specified Employees will be determined as of the 12-month period ending each
December 31, and will become effective with respect to Separations from Service
occurring on and after the following April 1.

1.33

“Year of Service” shall mean a Plan Year during which an Employee has at least
1000 Hours of Service. Years of Service with any Affiliate shall be recognized.

ARTICLE II

ELIGIBILITY

Any Employee who:

2.1

is among a select group of management or highly compensated Employees,

 

 

 

 

6

 

 



 

--------------------------------------------------------------------------------

2.2

is a participant in the Retirement Plan, and

2.3

has a benefit under the Retirement Plan that either (a) has been limited by
Section 401(a)(17) of the Code, relating to the $200,000 (indexed) limit on
compensation, or (b) has been reduced because the cash bonuses which the
Employee has elected to defer under the Top Hat Mutual Fund Option Plan are not
included in the Retirement Plan's definition of Compensation in the year in
which such cash bonuses would have been paid, in which case he or she shall
enter the Plan on the date the Employee exceeds the limit referred to above.

shall be eligible to participate in the Plan on the date the Employee meets the
above requirements. In addition, an Employee may be designated by the Board to
participate in the SERP, in which case the Employee shall be eligible as of the
date determined by the Board.

ARTICLE III

VESTING

A Participant shall vest in his or her SERP Benefit upon completion of five (5)
Years of Service. A Participant’s Separation from Service for any reason prior
to vesting will cause the Participant and his or her Beneficiaries to forfeit
any unvested interest in this SERP.

ARTICLE IV

CALCULATION OF SERP BENEFIT

A Participant’s SERP Benefit shall be calculated in the following manner:

 

4.1

SERP Benefit. Upon Retirement from Havertys, a Participant shall be entitled to
receive a benefit under this SERP which is the Actuarial Equivalent of (i) his
Accrued Benefit, less (ii) his Hypothetical Retirement Benefit. In no event
shall a Participant’s SERP Benefit be less than his SERP Benefit accrued as of
December 1, 2006.

4.2

Maximum Benefit. Any provision to the contrary in this SERP notwithstanding, if
the total combined annual benefit (based on the life annuity form) initially
payable to the Participant at or after Normal Retirement Date from this SERP,
Social Security, and the Retirement Plan, would otherwise exceed $125,000, the
Participant’s SERP Benefit will be reduced so that the total combined annual
benefit will equal $125,000; provided, however, that such $125,000 total
combined annual benefit shall not be deemed to include the portion of the SERP
Benefit attributable to cash bonuses that the Participant had elected to defer
under Haverty's Top Hat Mutual Fund Option Plan and that were excluded from the
Retirement Plan's definition of Compensation in the year in which such cash
bonuses would have been paid. This maximum benefit is actuarially reduced (using
the early retirement reduction factors specified in Appendix A) if benefits
commence prior to Normal Retirement Date.

 

 

 

 

7

 

 



 

--------------------------------------------------------------------------------

4.3

Effect of Social Security Act. SERP Benefits being paid to a Participant or
Beneficiary may not be decreased by reason of any post-separation Social
Security benefit increases or by the increase of the Social Security wage base
under Title II of the Social Security Act. SERP Benefits to which a Participant
has a vested interest may not be decreased by reason of an increase in a benefit
level or wage base under Title II of the Social Security Act.

4.4

No Duplication. If a Participant is rehired, such rehire shall not result in
duplication of SERP Benefits. Accordingly, if the Participant has received a
distribution of his or her SERP Benefit by reason of prior participation, his or
her prior Years of Service shall not be counted.

4.5

Special Benefits. Notwithstanding anything in this SERP to the contrary, the
Board may decide to offer Special Benefits to a named Participant upon his
termination of employment with Havertys. Provisions relating to the effective
date, amount, timing and form of payment of such Special Benefits shall be set
forth in an appendix to this SERP.

ARTICLE V

TIMING AND FORM OF PAYMENT

5.1

Timing

 

(a)

General Rule. A Participant’s SERP Benefit shall be paid on the first day of the
second month following the month in which the earliest of the Participant’s
death or the following distribution dates (“Distribution Events”) elected by the
Participant in his or her Distribution Election Form occurs:

 

(i)

Early Retirement Date,

 

(ii)

Normal Retirement Date,

 

(iii)

Late Retirement Date, or

Upon the happening of a Distribution Event, the Committee shall immediately take
all necessary steps and execute all required documents to cause the payment to
the Participant of his or her SERP Benefit. No disability benefits, other than
those payable upon Separation from Service, are provided by this SERP. The
default Distribution Event shall be the earlier of the Participant’s death or
Normal Retirement Date.

 

 

(b)

Specified Employee Delay. Any provision to the contrary notwithstanding, if a
SERP Benefit becomes payable because of a Separation from Service to a
Participant who is a Specified Employee at the time of such separation, and at
the time of such separation Haverty's capital stock is publicly-traded on an
established securities market, then the commencement of distributions to such

 

 

 

 

8

 

 



 

--------------------------------------------------------------------------------

Specified Employee hereunder shall be delayed until a date that is six (6)
months after the separation date and the first payment shall equal the initial
six (6) month delayed payments.

 

(c)

Immediate Payout Upon 409A Taxation. Any provision to the contrary
notwithstanding, (a) in the event that the Internal Revenue Service (“IRS”)
prevails in a claim that benefits under the SERP constitute taxable income to a
Participant or Eligible Spouse under Section 409A of the Code for any taxable
year prior to the taxable year in which such benefits are distributed to him or
her, or (b) in the event that legal counsel satisfactory to Havertys and the
Participant or Eligible Spouse renders an opinion that the IRS would likely
prevail in such a claim, the SERP Benefit, to the extent constituting taxable
income, shall be distributed to the Participant or his or her Eligible Spouse as
soon as administratively possible. For purposes of this paragraph, the IRS shall
be deemed to have prevailed in a claim if such claim is upheld by a court of
final jurisdiction, or, if based upon an opinion of legal counsel satisfactory
to Havertys and the Participant or Eligible Spouse, the SERP fails to appeal a
decision of the IRS, or a court of applicable jurisdiction, with respect to such
claim to an appropriate IRS appeals authority or to a court of higher
jurisdiction within the appropriate time period.

5.2

Form of Payment. A Participant’s SERP Benefit shall be paid in the following
manner:

 

(a)

Separation from Service or Normal Retirement Date. Upon Separation from Service
(other than death) or Normal Retirement Date, a Participant shall be entitled to
receive his or her SERP Benefit in one of the following forms, as elected by the
Participant in his or her Distribution Election Form, commencing on the first
day of the second month following the Distribution Event.

 

(i)

Life Annuity. The life annuity form of distribution shall consist of monthly
payments continuing for the life of the Participant. A life annuity shall be the
default form of payment for a Participant who is not married on his or her
benefit commencement date, unless the Participant properly elects (in accordance
with Section 5.3) to waive the life annuity and select another form of payment
listed in this Paragraph 5.2(a).

 

(ii)

Joint and 50% Spousal Survivor Annuity. The joint and 50% survivor annuity is an
annuity that provides monthly payments during the life of the Participant and,
following the Participant’s death, shall continue to the Participant’s Eligible
Spouse during the Spouse’s lifetime at a rate equal to 50% of the rate at which
such SERP Benefits were payable to the Participant. The joint and 50% survivor
annuity is the default form of payment for a Participant who is married on his
or her benefit commencement date, unless the Participant properly elects, in
accordance

 

 

 

 

9

 

 



 

--------------------------------------------------------------------------------

with this Section 5.2 and Section 5.3, to waive the joint and 50% survivor
annuity and select another form of payment listed in this Paragraph 5.2(a).

 

(iii)

Joint and 50%, 75% or 100% Survivor Annuity. The joint and 50%, 75% or 100%
survivor annuity provides monthly payments during the life of the Participant
and, following the Participant’s death, shall continue to the Participant’s
designated Beneficiary (determined at the time of the Participant’s Retirement)
during the Beneficiary’s lifetime at the designated percentage (50%, 75% or
100%) of the rate at which such SERP Benefits were payable to the Participant.

 

(iv)

Life and Certain Annuity. The life and certain annuity is an annuity that
provides either a:

A) Reduced monthly pension payable over the life of the Participant, with the
provision that, if a the Participant dies prior to the completion of 60 monthly
payments, such monthly payments shall be continued to the Participant’s
designated Beneficiary until the monthly payments made to the Participant and to
the Beneficiary shall total 60; or

B) Reduced monthly pension payable over the life of the Participant, with the
provision that, if the Participant dies prior to the completion of 120 monthly
payments, such monthly payments shall be continued to the Participant’s
designated Beneficiary until the monthly payments made to the Retired
Participant and to the Beneficiary shall total 120.

Each of the above forms of payment shall be the Actuarial Equivalent of the
monthly retirement benefit provided in Section 5.2(a)(i). None of the annuities
above may be in any form that will provide for payments over a period extending
beyond either the life of the Participant (or the lives of the Participant and
his or her designated Beneficiary) or the life expectancy of the Participant (or
the life expectancy of the Participant and his or her designated Beneficiary).

All annuity contracts under this SERP shall be non-transferable when
distributed. Furthermore, the terms of any annuity contract purchased and
distributed to a Participant or spouse shall comply with all of the requirements
of this SERP and applicable law.

 

(b)

In order to select any form of payment other than the joint and 50% survivor
annuity under this Section 5.2, a Participant must file a Distribution Election
Form. The election made by the Participant may be revoked by the Participant in
writing at any time prior to the Participant’s Retirement.

 

(c)

Death. Upon the death of the married Participant prior to the benefit
commencement date of his or her SERP Benefit, his or her Eligible Spouse shall

 

 

 

 

10

 

 



 

--------------------------------------------------------------------------------

be entitled to receive the Participant’s SERP Benefit payable in the form of a
Pre-Retirement Survivor Annuity, commencing on the earliest of the following
dates elected by the Participant on his or her Distribution Election Form (if no
such election is timely made, subparagraph (i) shall apply):

 

(i)

at the time the Participant would have attained the later of his Normal
Retirement Date or age 62, or

 

(ii)

such earlier date as elected by the Participant in his or her Distribution
Election Form.

In the case of a Participant who dies prior to Retirement and is unmarried at
the time of his or her death, no death benefits shall be payable under this
SERP. If the Participant dies after his or her SERP Benefits have commenced, no
death benefit will be payable except to the extent provided under the form of
benefit he or she was receiving.

 

(d)

Small Distributions. Any contrary provision in this SERP notwithstanding, and
regardless of the election by the Participant, if the lump sum value of a
Participant’s SERP Benefit (using the actuarial basis for lump sums specified in
Appendix A) is less then $10,000, the SERP Benefit shall be paid in one lump sum
within sixty (60) days following the Distribution Event, or as soon thereafter
as administratively possible.

5.3

Distribution Elections.

 

(a)

Generally. A Participant may select the timing and form of payment for his or
her SERP Benefit by properly completing a Distribution Election Form. A
Participant may submit and modify his or her Distribution Election Form in the
manner specified by the Committee, but in any event, in accordance with this
Section 5.3. A Distribution Election Form that is not timely filed shall be
considered void and shall have no effect with respect to the Participant’s SERP
Benefit. If a Distribution Election Form is not filed by a Participant, the
default timing and form of payment described in this Article V shall apply to
such Participant’s SERP Benefit.

 

(b)

Initial Distribution Election. Upon first becoming a Participant, the
Participant has up to thirty (30) days to submit a Distribution Election Form
with respect to his or her SERP Benefit, in accordance with Sections 5.3(a) and
(b). The Distribution Election Form described in this paragraph becomes
irrevocable on the first day following such thirtieth (30th) day and such
election shall be effective with respect to Compensation related to services to
be performed subsequent to the election. If a Participant participates in any
other “account balance plan” as defined in Prop. Treas. Reg. Section
1.409A-1(c)(i)(A) maintained by Havertys or an Affiliate, other than as
permitted in Prop. Treas. Reg. Section 1.409A-1(c)(ii),

 

 

 

 

11

 

 



 

--------------------------------------------------------------------------------

then the Participant must delay his or her participation until the next January
1 and instead file his or her Distribution Election Form prior to the effective
date of his or her participation in the SERP, in accordance with Section 5.3(a).

 

(c)

Modifications to Form of Distribution. After the initial distribution election
period described in (b) above, a Participant may not modify the timing of
payment of his or her SERP Benefit. A Participant may modify the form of payment
of his or her SERP Benefit, but only from one annuity form of payment to another
annuity form of payment (Section 5.2(a)(i), (ii) or (iii)), by submitting a
properly completed Distribution Election Form, in accordance with Sections 5.2
and 5.3, at any time prior to the Participant’s benefit commencement date.

 

(d)

Compliance with 409A. Under no circumstances may a modified Distribution
Election Form result in an acceleration of payments in violation of Code Section
409A. Once received by the Committee, a modified Distribution Election Form may
not be further modified, except by filing a new election under Section 5.3.

 

(e)

Modifications Authorized Under Notice 2005-1, Notice 2006-79 and Proposed
Regulations. Notwithstanding any provision of this Plan to the contrary, during
calendar year 2007, a Participant may modify his or her Distribution Election
Form without regard to the requirements of paragraphs (a) through (c) above;
provided, however, that any modified Distribution Election Form purporting to
modify a SERP Benefit that would have otherwise commenced during 2007, or which
would cause the commencement date of the SERP Benefit to be accelerated into
2007, shall be null and void to the extent such election is inconsistent with
the requirements of Code Section 409A. The Committee has the authority to
prescribe the time and manner under which such modifications may be made.

ARTICLE VI

COMMITTEE

The SERP shall be administered by the Executive Compensation and Employee
Benefits Committee, which is a standing committee of the Board, appointed
annually. The Executive Compensation and Employee Benefits Committee is the
administrator for all formal employee benefit plans of Havertys and also
oversees and gives guidance for all other employee benefit programs and policies
of Havertys. The members of the Committee are all non-Employee directors.

ARTICLE VII

AMENDMENT AND/OR TERMINATION

7.1

Amendment or Termination of the SERP. The Board may amend or terminate this SERP
at any time by an instrument in writing.

 

 

 

 

12

 

 



 

--------------------------------------------------------------------------------

7.2

No Retroactive Effect on Awarded Benefits. No amendment will affect the rights
of any Participant to his or her SERP Benefit as of the date of such amendment,
without his or her consent. However, the Board shall retain the right at any
time to change in any manner the retirement benefit provided in Article V but
only as to accruals after the date of the amendment and only to the extent such
amendment complies with Code Section 409A and other applicable laws.

7.3

Effect of Termination. If the SERP is terminated, no further benefit under the
SERP will accrue. The SERP benefit accrued to the date of termination will be
fully vested and payable under the conditions, at the time and in the form then
provided in the SERP. Any termination shall comply with Code Section 409A and
other applicable laws.

7.4

Successor Employer. In case Havertys consolidates or merges with another entity
and is not the surviving corporation, sells substantially all of its assets, is
a party to a reorganization and substantially all of its assets are transferred
to another entity or dissolves, this SERP shall automatically terminate unless
(a) there is a successor organization, in which case the successor organization
shall assume all liabilities accrued under the SERP, or (b) such termination
would violate Section 409A of the Code or otherwise.

ARTICLE VIII

FUNDING

8.1

Corporate Obligation. Havertys or any successor thereto shall pay the benefits
due the Participants under this SERP. Havertys may require participating
Affiliates to contribute to Havertys their share of any benefits, as determined
in the sole discretion of the Board.

8.2

Participants Must Rely Only on General Credit of Havertys. It is specifically
recognized by both Havertys and the Participants that this SERP is only a
general corporate commitment and that each Participant must rely upon the
general credit of Havertys for the fulfillment of its obligations hereunder.
Under all circumstances the rights of Participants to any asset held by Havertys
or its Affiliates will be no greater than the rights expressed in this SERP.
Nothing contained in this SERP will constitute a guarantee by Havertys or its
Affiliates that the assets of Havertys or any Affiliate will be sufficient to
pay any benefits under this SERP or would place the Participant in a secured
position ahead of general creditors of Havertys or the Affiliate.

ARTICLE IX

MISCELLANEOUS

9.1

Limitation of Rights. Nothing in this SERP will be construed:

 

(a)

to give a Participant any right with respect to any benefit except in accordance
with the terms of this SERP;

 

 

 

 

13

 

 



 

--------------------------------------------------------------------------------

 

(b)

to limit in any way the right of Havertys or its Affiliates to terminate a
Participant's employment with Havertys at any time;

 

(c)

to evidence any agreement or understanding, expressed or implied, that Havertys
or any Affiliate will employ a Participant in any particular position or for any
particular remuneration; or

 

(d)

to give a Participant or any other person claiming through him or her any
interest or right under this SERP other than that of any unsecured general
creditor of Havertys.

9.2

Facility of Payment. Whenever, in the opinion of Havertys and the Committee, a
person entitled to receive any benefit hereunder is under a legal disability or
is incapacitated in any way so as to be unable to manage his financial affairs,
Havertys may make payments to such person or to his legal representative or to a
relative or friend of such person for his benefit, in such manner as Havertys
and the Committee consider advisable. Any payment of a benefit or installment
thereof made in accordance with the provisions of the Section shall be a
complete discharge of any liability for the making of such payment under the
provisions of the SERP.

9.3

Nonalienation of Benefits. No right or benefit under this SERP will be subject
to anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, pledge, encumber, or
charge the same will be void. No right or benefit under this SERP will in any
manner be liable for or subject to any debts, contracts, liabilities or torts of
the person entitled to such benefits.

9.4

Responsibility for Distributions and Withholding of Taxes. The Committee will
furnish information to Havertys, concerning the amount and form of distribution
to any Participant entitled to a distribution so that Havertys may make the
distribution required. It will also calculate the deductions from the amount of
the benefit paid under the SERP for any taxes required to be withheld by
federal, state or local government, and will cause them to be withheld.

9.5

Reliance Upon Information. The Committee will not be liable for any decision or
action taken in good faith in connection with the administration of this SERP.
Without limiting the generality of the foregoing, any decision or action taken
by the Committee when it relies upon information supplied it by any officer of
Havertys or its Affiliates, or their legal counsel, actuary, independent
accountants or other advisors in connection with the administration of this SERP
will be deemed to have been taken in good faith.

9.6

Severability. If any term, provision, covenant or condition of the SERP is held
to be invalid, void or otherwise unenforceable, the rest of the SERP will remain
in full force and effect and will in no way be affected, impaired or
invalidated.

 

 

 

 

14

 

 



 

--------------------------------------------------------------------------------

9.7

Notice. Any notice or filing required or permitted to be given to the Committee
or a Participant will be sufficient if in writing and hand-delivered or sent by
U.S. mail to the principal office of Havertys or to the residential mailing
address of the Participant (as shown in the Company’s records). Notice will be
deemed to be given as of the date of hand-delivery or if delivery is by mail, as
of the date shown on the postmark.

9.8

Gender. Whenever any words are used in this SERP in the masculine, feminine, or
neuter gender they are to be construed as though they were also used in another
gender in all cases where they would so apply.

9.9

Governing Law. The SERP will be construed, administered and governed in all
respects by the laws of the State of Georgia to the extent they are not
preempted by Federal law.

IN WITNESS WHEREOF, the Company has caused this Plan to be amended and restated
effective as of January 1, 2009.

                

Attested:

 

 

HAVERTY FURNITURE COMPANIES, INC.

 

 

 

 

 

/s/ Belinda J. Clements

By:

/s/ Clarence H. Smith

Belinda J. Clements

Assistant Corporate Secretary

 

Clarence H. Smith

President and Chief Executive Officer

 

 

 

 

 

15

 

 



 

--------------------------------------------------------------------------------

HAVERTY FURNITURE COMPANIES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

APPENDIX A

 

HYPOTHETICAL RETIREMENT BENEFIT

 

A Participant’s Hypothetical Retirement Benefit shall be calculated as set forth
in this Appendix A.

 

•

DEFINITIONS

1.1

“Hypothetical Retirement Benefit” means the retirement benefit a Participant is
entitled to receive pursuant to the retirement benefit formula set forth herein.
In the event a Participant Separates from Service prior to his or her Normal
Retirement Date, his/her Hypothetical Retirement Benefit shall be equal to the
amount determined under the retirement benefit formula computed as of his or her
date of separation.

1.2

“Appendix A” means this Appendix A to the SERP.

1.3

“Average Annual Compensation” means the annual Compensation of a Participant
averaged over the five consecutive Plan Years, including periods prior to the
effective date of the SERP, which produce the highest average within the last
ten (10) completed years of employment. If a Participant is not employed for at
least one day in each month of a calendar year, Compensation for that year shall
not be taken into account, and the year preceding and the year subsequent to the
partial year shall be considered consecutive. If a Participant's final year of
employment is a partial year Compensation for that year will not be counted
unless it would result in higher Average Annual Compensation. If a Participant
has less than five consecutive Calendar Years of service from his date of
employment to his date of termination or the above rules would result in the
Participant having no Compensation under this paragraph, his Average Annual
Compensation will be based on his Compensation during his period of service from
his date of employment to his date of termination.

1.4

“Compensation” with respect to any Participant means such Participant’s wages as
defined in Code Section 3401(a) and all other payments of compensation by the
Employer (in the course of the Employer’s trade or business) for the Plan Year
for which the Employer is required to furnish the Participant a written
statement under Code Sections 6041(d), 6051(a)(3) and 6052. Compensation must be
determined without regard to any rules under Code Section 3401(a) that limit the
remuneration included in

 

 

 

 

16

 

 



 

--------------------------------------------------------------------------------

wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code Section
3401(a)(2)).

For purposes of this Section, the determination of Compensation shall be made by
including amounts which are contributed by the Employer pursuant to a salary
reduction agreement and which are not includible in the gross income of the
Participant under Code Sections 125, 132(f)(4) for Calendar Years beginning
after December 31, 2000, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee
contributions described in Code Section 414(h)(2) that are treated as Employer
contributions.

For purposes of this Section, Compensation excludes for Highly Compensated
Employees any payments made by the employer on account of supplemental executive
retirement plan benefits or “top hat” benefits.

1.5

“Covered Compensation” with respect to any Participant for a Plan Year means the
average (without indexing) of the Taxable Wage Bases in effect for each calendar
year during the 35-year period (regardless of the Participant’s year of birth)
ending with the last day of the calendar year in which the Participant attains
(or will attain) Social Security Retirement Age. The determination of each
Participant’s Covered Compensation shall be made with reference to Regulation
1.401(l)-1(c)(7). A Participant’s Covered Compensation shall be adjusted each
Plan Year and no increase in Covered Compensation shall decrease a Participant’s
Hypothetical Retirement Benefit. In determining the Participant’s Covered
Compensation for a Plan Year, the Taxable Wage Base for all calendar years
beginning after the first day of the Plan Year is assumed to be the same as the
Taxable Wage Base in effect as of the beginning of the Plan Year. A
Participant’s Covered Compensation for a Plan Year before the 35-year period
described above is the Taxable Wage Base in effect as of the beginning of the
Plan Year. A Participant’s Covered Compensation for a Plan Year after the
35-year period described above is the Participant’s Covered Compensation for the
Plan Year during which the 35-year period ends. Any change in a Participant’s
Covered Compensation shall not cause any reduction in his or her Hypothetical
Retirement Benefit.

1.6

“415 Compensation” with respect to any Participant means such Participant’s
wages as defined in Code Section 3401(a) and all other payments of compensation
by the employer (in the course of the employer’s trade or business) for the Plan
Year for which the employer is required to furnish the Participant a written
statement under Code Sections 6041(d), 6051(a)(3) and 6052. “415 Compensation”
must be determined without regard to any rules under Code Section 3401(a) that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 3401(a)(2)). The determination of “415 Compensation” shall
include any elective deferral (as defined in Code Section 402(g)(3)), and any
amount which is contributed or deferred by the employer at the election of the

 

 

 

A-1

 

 



 

--------------------------------------------------------------------------------

Participant and which is not includible in the gross income of the Participant
by reason of Code Sections 125, 132(f)(4) or 457.

1.7

“Participant’s Cumulative Permitted Disparity Limit” is equal to 35 minus the
number of years credited to the Participant for purposes of the Hypothetical
Retirement Benefit, or under one or more qualified plans or simplified employee
pensions (whether or not terminated) ever maintained by the Employer, other than
years for which a Participant earned a Year of Service under this SERP. For
purposes of determining the Participant’s Cumulative Permitted Disparity Limit,
all years ending in the same calendar year are treated as the same year. If the
Participant’s Cumulative Permitted Disparity Limit is less than the period of
years specified in Section 2.1 of this Appendix, then for years after the
Participant reaches his Cumulative Permitted Disparity Limit and through the end
of the period specified in Section 2.1 of this Appendix, the Participant’s
benefit will be equal to the excess/gross benefit percentage.

1.8

“Present Value of Hypothetical Retirement Benefit” means the Actuarial
Equivalent lump-sum amount of a Participant’s Hypothetical Retirement Benefit at
date of valuation. The Present Value of Hypothetical Retirement Benefit for a
Participant who attains his Early Retirement Age is based upon his Hypothetical
Retirement Benefit payable at Normal Retirement Date and shall not include the
value of any early retirement subsidy.

1.9

“Social Security Retirement Age” means the age used as the retirement age under
Section 216(l) of the Social Security Act, except that such section shall be
applied without regard to the age increase factor and as if the early retirement
age under Section 216(l)(2) of such Act were 62.

1.10

“Taxable Wage Base” means, with respect to any Plan Year, the contribution and
benefit base in effect under Section 230 of the Social Security Act at the
beginning of the Plan Year.

•

HYPOTHETICAL RETIREMENT BENEFIT

2.1

General. "Hypothetical Retirement Benefit" equals the sum of (a) 0.6% of such
Participant’s Average Annual Compensation multiplied by the Participant’s total
number of Years of Service (up to a maximum of 40 years), plus (b) 0.5% of such
Average Annual Compensation in excess of Covered Compensation multiplied by the
Participant’s total number of Years of Service (up to a maximum of 40 years),
computed to the nearest cent.

The number of Years of Service taken into account for any Participant will not
exceed the Participant’s Cumulative Permitted Disparity Limit.

 

 

 

A-2

 

 



 

--------------------------------------------------------------------------------

The “Hypothetical Retirement Benefit” of each Participant payable at his or her
Normal Retirement Age shall not be less than the largest periodic benefit that
would have been payable to the Participant upon Separation from Service at or
prior to Normal Retirement Age exclusive of social security supplements,
premiums on disability or term insurance, and the value of disability benefits
not in excess of the Hypothetical Retirement Benefit payable at Normal
Retirement Age. For purposes of comparing periodic benefits in the same form,
commencing prior to and at Normal Retirement Age, the greater benefit is
determined by converting the benefit payable prior to Normal Retirement Age into
the same form of annuity benefit payable at Normal Retirement Age and comparing
the amount of such annuity payments.

2.2

Early Retirement Date. Any provision to the contrary notwithstanding, in the
event that a Participant properly makes an election to commence his SERP benefit
at Early Retirement Date in accordance with Section 5.3 of the SERP, his
Hypothetical Retirement Benefit shall be calculated as provided in Section 2.1
of this Appendix, reduced by the following applicable factor for the number of
years by which his Early Retirement Date precedes his Normal Retirement Age:

Years before Normal Retirement Age

Early Retirement Factor*

10

.500

9

.533

8

.567

7

.600

6

.633

5

.667

4

.733

3

.800

2

.867

1

.933

0

1.00

 

*Interpolate for completed months. The Committee will calculate any payment made
on behalf of the Participant before his Early Retirement Date by using the
Actuarial Equivalent for the period before his Early Retirement Date.

 

 

 

A-3

 

 



 

--------------------------------------------------------------------------------

2.3

Actuarial Increase. At the close of each Plan Year after the Participant’s
Normal Retirement Age and prior to the Participant’s Late Retirement Date, the
Participant shall be entitled to a Hypothetical Retirement Benefit equal to the
greater of (a) the Actuarial Equivalent of the monthly retirement benefit such
Participant was entitled to at the close of the prior Plan Year, or (b) the
Participant's Hypothetical Retirement Benefit determined at the close of the
Plan Year.

2.4

Additional Limitations. In the event a Participant receives a distribution of
his SERP Benefit prior to his Normal Retirement Age (determined without regard
to any years of participation), the excess/offset percentage, whichever is
applicable in this Appendix shall be limited to .75/26.25%, whichever is
applicable, reduced 1/15th for each of the first five (5) years and 1/30th for
each of the next five (5) years and reduced actuarially for each additional year
thereafter that the date on which his benefit commences precedes his Social
Security Retirement Age. With respect to benefits commencing prior to the
Participant attaining age 55, the .75/26.25% shall be further reduced (on a
monthly basis to reflect the month in which benefits commence) to a percentage
that is the Actuarial Equivalent of the .75/26.25% (as reduced in accordance
with the preceding sentence) applicable to a benefit commencing in the month in
which the Participant attains age 55. For purposes of this Section, a benefit
commences on the first day of the period for which the benefit is paid.
Notwithstanding the above, if such benefit is distributed in a form other than a
nondecreasing life annuity payable for a period not less than the life of such
Participant and the Actuarial Equivalent of the Hypothetical Retirement Benefit
of such Participant attributable to .75/26.25% is greater than the benefit
calculated above, such amount shall be the benefit limitation.

•

BENEFIT LIMITATIONS

3.1

Compensation Limits. Compensation in excess of $225,000 shall be disregarded in
computing a Participant’s Hypothetical Retirement Benefit. Such amount shall be
adjusted for increases in the cost of living in accordance with Code Section
401(a)(17). If Compensation for any prior determination period is taken into
account in determining an Employee’s benefits, the Compensation for that prior
determination period is subject to the adjusted compensation limit in effect for
the Plan Year in which benefits are determined. For any short Calendar Year, the
Compensation limit shall be an amount equal to the Compensation limit for the
calendar year in which the Calendar Year begins multiplied by the ratio obtained
by dividing the number of full months in the short Calendar Year by twelve (12).
Any increase in the Code Section 401(a)(17) limit shall be applicable in
calculating the Hypothetical Retirement Benefit only for the year of the
increase and shall not apply retroactively.

3.2

Annual Benefit. For purposes of this Article, “annual benefit” means the SERP
Benefit payable annually under this SERP (exclusive of any benefit not required
to be considered

 

 

 

A-4

 

 



 

--------------------------------------------------------------------------------

for purposes of applying the limitations of Code Section 415) payable in the
form of a straight life annuity with no ancillary benefits. If the SERP Benefit
is payable in any other form, the “annual benefit” shall be adjusted to the
equivalent of a straight life annuity pursuant to Section 5.2 of the SERP.

3.3

Maximum Annual Benefit.

 

(a)

Any provision to the contrary notwithstanding, and subject to the exceptions
below, the maximum “annual benefit” payable to a Participant as his or her
Hypothetical Retirement Benefit in any Plan Year shall equal the lesser of: (1)
$175,000, or (2) one hundred percent (100%) of the Participant’s “415
Compensation” averaged over the three consecutive Plan Years (or actual number
of Plan Years for Employees who have been employed for less than three
consecutive Plan Years) during which the Employee had the greatest aggregate
“415 Compensation” from Havertys and its Affiliates.

 

(b)

The dollar limitation under Code Section 415(b)(1)(A) stated in paragraph (a)(1)
above shall be adjusted annually as provided in Code Section 415(d) pursuant to
the Regulations. The adjusted limitation is effective as of January lst of each
Plan Year.

 

(c)

The limitation stated in paragraph (a) above for Participants who have Separated
from Service with a non-forfeitable right to a SERP Benefit shall be adjusted
annually as provided in Code Section 415(d) pursuant to the Regulations.

 

(i)

For the purpose of this Article, all qualified defined benefit plans (whether
terminated or not) ever maintained by Havertys or its Affiliates shall be
treated as one defined benefit plan, and all qualified defined contribution
plans (whether terminated or not) ever maintained by Havertys or its Affiliates
shall be treated as one defined contribution plan.

 

(ii)

For the purpose of this Article, if Havertys or one of its Affiliates is a
member of a controlled group of corporations, trades or businesses under common
control (as defined by Code Section 1563(a) or Code Section 414(b) and (c) as
modified by Code Section 415(h)) or is a member of an affiliated service group
(as defined by Code Section 414(m)), all Employees of such employers shall be
considered to be employed by a single employer.

 

(d)

The limitation stated in paragraph (a) above shall be adjusted as provided
below:

 

(i)

If the Participant has fewer than 10 years of participation in the Retirement
Plan, the defined benefit dollar limitation shall be multiplied by a fraction,
(i) the numerator of which is the number of years (or part thereof) of

 

 

 

A-5

 

 



 

--------------------------------------------------------------------------------

participation in the Retirement Plan and (ii) the denominator of which is 10. In
the case of a Participant who has fewer than 10 years of service with Havertys
and its Affiliates, the defined benefit compensation limitation shall be
multiplied by a fraction, (i) the numerator of which is the number of years (or
part thereof) of service with Havertys and its Affiliates and (ii) the
denominator of which is 10.

 

(ii)

If the benefit of a participant begins prior to age 62, the defined benefit
dollar limitation applicable to the participant at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the actuarial equivalent of the defined benefit dollar limitation
applicable to the participant at age 62 (adjusted under (i) above, if required).
The defined benefit dollar limitation applicable at an age prior to age 62 is
determined as the lesser of (1) the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using the interest rate and mortality
table (or other tabular factor) specified in Section 1.2 of the SERP and (2) the
actuarial equivalent (at such age) of the defined benefit dollar limitation
computed using a 5 percent (5%) interest rate and the applicable mortality table
as defined in Section 1.2 of the SERP. Any decrease in the defined benefit
dollar limitation determined in accordance with this paragraph (ii) shall not
reflect a mortality decrement if benefits are not forfeited upon the death of
the participant. If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

 

(iii)

If the benefit of a participant begins after the participant attains age 65, the
defined benefit dollar limitation applicable to the participant at the later age
is the annual benefit payable in the form of a straight life annuity beginning
at the later age that is actuarially equivalent to the defined benefit dollar
limitation applicable to the participant at age 65 (adjusted under (i) above, if
required). The actuarial equivalent of the defined benefit dollar limitation
applicable at an age after age 65 is determined as (i) the lesser of the
actuarial equivalent (at such age) of the defined benefit dollar limitation
computed using the interest rate and mortality table (or other tabular factor)
specified in Section 1.2 of the SERP and (ii) the actuarial equivalent (at such
age) of the defined benefit dollar limitation computed using a 5 percent (5%)
interest rate assumption and the applicable mortality table as defined in
Section 1.2 of the SERP. For these purposes, mortality between age 65 and the
age at which benefits commence shall be ignored.

 

 

 

A-6

 

 



 

--------------------------------------------------------------------------------

3.4

Adjustments To Annual Benefit And Limitations.

 

(a)

If the “annual benefit” begins before the Participant’s Social Security
Retirement Age, but on or after age 62, the $180,000 limitation shall be reduced
by: (i) in the case of a Participant whose Social Security Retirement Age is 65,
5/9 of 1% for each month by which benefits commence before the month in which
the Participant attains age 65, or (ii) in the case of a Participant whose
Social Security Retirement Age is greater than 65, 5/9 of 1% for each of the
first 36 months and 5/12 of 1% for each additional month (up to 24) by which
benefits commence before the month in which the Participant attains his Social
Security Retirement Age. If the “annual benefit” begins before age 62, the
$180,000 limitation shall be the Actuarial Equivalent of the Participant’s
limitation for benefits commencing at age 62, reduced for each month by which
benefits commence before the month in which the Participant attains age 62.

In order to determine “Actuarial Equivalent” for this purpose, the lesser of the
equivalent amount computed using the Appendix A interest rate and Appendix A
mortality table (or other tabular factor) and the amount computed using five
percent (5%) interest and the “Applicable Mortality Table” shall be used. The
mortality decrement shall be ignored to the extent that a forfeiture does not
occur at death.

 

(b)

If the “annual benefit” begins after the Participant’s Social Security
Retirement Age, the $180,000 limitation shall be increased so that it is the
actuarial equivalent of the $180,000 limitation at the Participant’s Social
Security Retirement Age. In order to determine Actuarial Equivalent for this
purpose, the lesser of the equivalent amount computed using the Appendix A
interest rate and Appendix A mortality table (or other tabular factor) used for
Actuarial Equivalent for Late Retirement Date benefits under this Appendix A and
the equivalent annual amount computed using five percent (5%) and the
“Applicable Mortality Table” shall be used. The mortality decrement shall be
ignored to the extent that a forfeiture does not occur at death.

 

(c)

For purposes of adjusting the “annual benefit” to a straight life annuity, the
equivalent “annual benefit” shall be the greater of the equivalent “annual
benefit” computed using the Appendix A interest rate and Appendix A mortality
table (or other tabular factor) and the equivalent “annual benefit” computed
using five percent (5%) interest rate assumption and the “Applicable Mortality
Table.” If the “annual benefit” is paid in a form other than a nondecreasing
life annuity payable for a period not less than the life of a Participant or, in
the case of a Pre-Retirement Survivor Annuity, the life of the surviving spouse,
the “Applicable Interest Rate” shall be substituted for five percent (5%) in the
preceding sentence.

 

 

 

A-7

 

 



 

--------------------------------------------------------------------------------

 

(d)

For purposes of Sections 3.2, 3.4(a) and 3.4(b) of this Appendix A, no
adjustments under Code Section 415(d) shall be taken into account before the
Plan Year for which such adjustment first takes effect.

 

(e)

For purposes of Section 3.2 of this Appendix A, no adjustment is required for
qualified joint and survivor annuity benefits, pre-retirement death benefits and
post-retirement medical benefits.

3.5

Annual Benefit Not In Excess Of $10,000. A Participant’s annual Hypothetical
Retirement Benefit may exceed his maximum “annual benefit” if the annual benefit
derived from Employer contributions and the annual benefit derived from Employer
contributions under all other defined benefit plans maintained by the Employer
does not in the aggregate exceed $10,000 for the “limitation year” or for any
prior “limitation year” and the Employer has not at any time maintained a
defined contribution plan in which the Participant participated.

3.6

Participation Or Service Reductions. If a Participant has less than ten (10)
years of participation in the Retirement Plan at the time he begins to receive
benefits under this SERP, the limitations in Sections 3.3(a)(1) and 3.4 of this
Appendix A shall be reduced by multiplying such limitations by a fraction (a)
the numerator of which is the number of years of participation (or part thereto)
in the Retirement Plan and (b) the denominator of which is ten (10), provided,
however, that said fraction shall in no event be less than 1/10th. The
limitations of Sections 3.3(a)(2) and 3.5 of this Appendix A shall be reduced in
the same manner except the preceding sentence shall be applied with respect to
Years of Service rather than years of participation in the Retirement Plan.

3.7

Incorporation By Reference. Notwithstanding anything contained in this Article
to the contrary, the limitations, adjustments and other requirements prescribed
in this Article shall at all times comply with the provisions of Code Section
415 and the Regulations thereunder, the terms of which are specifically
incorporated herein by reference.

 

 

 

 

 

 

 

 

 

 

A-8

 

 



 

 

